August 25, 1995
                UNITED STATES COURT OF APPEALS

                    FOR THE FIRST CIRCUIT
                                         

No. 93-1511
No. 93-2206
No. 94-1508

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                       VINCENT HURLEY,

                    Defendant, Appellant.
                                         

No. 93-1560
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                        CARLO DeMARCO,
                    Defendant, Appellant.

                                         
No. 93-1561

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                       JAMES SACCOCCIO,

                    Defendant, Appellant.
                                         

No. 93-1562
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                       STANLEY CIRELLA,
                    Defendant, Appellant.

                                         

No. 93-1563
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                      KENNETH SACCOCCIO,
                    Defendant, Appellant.

                                         
No. 93-1616

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                        STEPHEN PIZZO,

                     Defendant, Appellant
                                         

No. 93-1617
No. 93-2207
No. 94-1507
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                       DONNA SACCOCCIA,
                    Defendant, Appellant.

                                         
No. 94-1388

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                       ANTHONY DeMARCO,

                    Defendant, Appellant.
                                         

                         ERRATA SHEET

The opinion of the Court, issued on July 24, 1995, is amended as
follows.

On cover  sheet,  change  government's  counsel listing  to  read:
"Kathleen A. Felton, Criminal Division, Appellate Section,  Department                           
of Justice and Michael P. Iannotti, Assistant  United States Attorney,                                          
with whom Sheldon Whitehouse, United States Attorney, James H.  Leavey                                                                              
and  Michael E. Davitt, Assistant United States Attorneys, and John P.                                                                              
Elwood, Criminal Division, Department of  Justice, were on joint brief              
for the United States."

                UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT
                                         
No. 93-1511
No. 93-2206
No. 94-1508

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                       VINCENT HURLEY,

                    Defendant, Appellant.
                                         

No. 93-1560
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                        CARLO DeMARCO,
                    Defendant, Appellant.

                                         
No. 93-1561

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                       JAMES SACCOCCIO,

                    Defendant, Appellant.
                                         

No. 93-1562
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                       STANLEY CIRELLA,
                    Defendant, Appellant.

                                         
No. 93-1563

                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                      KENNETH SACCOCCIO,
                    Defendant, Appellant.

                                         
No. 93-1616

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                        STEPHEN PIZZO,

                     Defendant, Appellant
                                         

No. 93-1617
No. 93-2207
No. 94-1507
                  UNITED STATES OF AMERICA,

                          Appellee,
                              v.

                       DONNA SACCOCCIA,
                    Defendant, Appellant.

                                         
No. 94-1388

                  UNITED STATES OF AMERICA,
                          Appellee,

                              v.
                       ANTHONY DeMARCO,

                    Defendant, Appellant.
                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]                                                                
                                         

                            Before

                    Selya, Cyr and Boudin,

                       Circuit Judges.                                                 
                                         

Terrance Reed and Edward  C. Roy with whom  Reed & Hostage,  Roy &                                                                              
Cook,  James T. McCormick,  McKenna &  McCormick, Michael  C. Andrews,                                                                             
Mary June  Ciresi, Vincent  Indeglia, Indeglia  &  Associates, Richard                                                                              
Inglis,  and Garguilo,  Rudnick &  Garguilo were  on joint  briefs for                                                   
appellants   Donna  Saccoccia,  Stanley  Cirella,  Kenneth  Saccoccio,
Vincent Hurley, James Saccoccio, Carlo DeMarco and Stephen Pizzo.
Robert D. Watt, Jr. for appellant Anthony DeMarco.                                
Kathleen  A.   Felton,  Criminal   Division,  Appellate   Section,                                 
Department of Justice and Michael P. Iannotti, Assistant United States                                                     
Attorney, with whom Sheldon Whitehouse, United States Attorney,  James                                                                              
H. Leavey and  Michael E. Davitt,  Assistant United States  Attorneys,                                        
and  John P. Elwood, Criminal Division, Department of Justice, were on                           
joint brief for the United States.

                                         

                        July 24, 1995
                                         

     BOUDIN, Circuit Judge.   The eight appellants  challenge                                      

their  convictions,  sentences  and  forfeitures   for  their

participation  in  an  extensive money  laundering  operation

organized by Stephen Saccoccia.   His conviction and sentence

were  affirmed in  United States  v. Saccoccia,  No. 93-1618,                                                          

slip. op. (1st Cir. June 28,  1995).  In this case, we affirm

the  convictions of  the  eight appellants  before us,  their

sentences, and the forfeiture orders entered against them.

                        I. BACKGROUND                                    I. BACKGROUND

     The  eight  appellants  are  Donna  Saccoccia  (wife  of

Stephen), her brother Vincent Hurley, James Saccoccio and his

brother  Kenneth  Saccoccio,  Carlo DeMarco  and  his brother

Anthony DeMarco,  Stanley Cirella  and Stephen Pizzo.   Along

with Stephen  Saccoccia and others, appellants  were indicted

on November  18, 1991, and  were charged  with conspiracy  to

violate  the Racketeer  Influenced and  Corrupt Organizations

Act ("RICO"), 18 U.S.C.   1962(d).  Certain of them were also

charged with  substantive  counts  of  money  laundering,  18

U.S.C.     1956-57, currency reporting offenses,  31 U.S.C.  

5324, and interstate travel in aid of racketeering, 18 U.S.C.

  1952.

     One  conspirator  originally charged,  David  Izzi, pled

guilty  before  trial  and  testified  for   the  government.

Stephen Saccoccia was severed and tried separately due to the

illness  of  his  counsel.    Alfred  Gabriele,  added  as  a

                             -4-                                         -4-

conspirator  in  a  superseding  indictment, was  also  tried

separately, and his  appeal is still pending.   United States                                                                         

v. Gabriele, No. 94-1215 (1st Cir.).  The end result was that                       

the  eight appellants in this case were tried together in the

district court in Rhode  Island.  Trial began on  November 6,

1992, and ended in a jury verdict on December 18, 1992.

     At  trial, the government's evidence consisted primarily

of  the   testimony  of  other  participants   in  the  money

laundering activities, of Colombian nationals involved in the

international  drug  trade,  and  of  bank  employees.    The

government   also   offered   bank   records   of   financial

transactions and numerous  court-ordered wiretap  recordings.

Viewed in the  light most favorable  to the verdicts,  United                                                                         

States  v. Valerio,  48  F.3d 58,  63  (1st Cir.  1995),  the                              

evidence permitted a reasonable jury to find the following.

     Stephen  Saccoccia  owned  and  controlled  a number  of

precious metals businesses, including Saccoccia  Coin Company

in  Cranston, Rhode Island ("Saccoccia Coin"); Trend Precious

Metals in Cranston and  in New York, New York  ("Trend"); and

International  Metal  Marketing  ("International Metal")  and

Clinton  Import/Export in  Los Angeles,  California ("Clinton

Import/Export").   In  the  late 1980s,  after some  indirect

dealings,  Stephen Saccoccia began  laundering drug money for

Duvan Arboleda, a Colombian narcotics dealer.  The laundering

operation, ultimately expanded to serve a second drug ring as

                             -5-                                         -5-

well,  took  several  forms   but  each  began  with  Stephen

Saccoccia  receiving  large  amounts  of cash  in  New  York,

generated from the  sale of cocaine.   Often, Saccoccia would

send  one of his employees, usually unindicted co-conspirator

Richard  Gizzarelli, to  a  prearranged location,  such as  a

street  corner, to  meet  a customer's  courier.   Gizzarelli

would bring  the cash to the  Trend office in New  York or to

Saccoccia's apartment in New York to count it.

     The money then followed  two different routes.  Some  of

the  cash would be used to purchase money orders or gold; the

gold and some of the remaining  cash would then be shipped to

International Metal in Los Angeles.  Much of the  rest of the

cash--up to  $200,000 per  day--would  be sent  to Trend  and

Saccoccia Coin  in Rhode  Island, either through  armored car

service or in the car of a Saccoccia employee.

     Once the cash  reached Rhode Island,  it was counted  by

Saccoccia employees and divided into  a number of packets  in

amounts  either greater than or  less than $10,000.   Most of

the cash went  to the  Trend office in  Cranston.   Saccoccia

employees,  directed by Izzi, then drove to local banks where

they purchased cashier's checks  in amounts less than $10,000

payable to Trend, or cashier's checks in amounts greater than

$10,000 payable to companies nominally  owned by Hurley.  The

purpose   of  these   maneuvers--called  "smurfing"   in  law

enforcement parlance--was to avoid  or minimize the filing of

                             -6-                                         -6-

accurate currency transaction reports, which  are required by

federal law for cash deposits in amounts of $10,000 or more.

     Ultimately  the  local  Rhode  Island  checks  would  be

deposited in, and  money from the  Hurley accounts wired  to,

the  Trend account  at  Citizens Bank  in  Rhode Island.    A

smaller  portion of  the cash  sent to  Rhode Island  went to

Saccoccia  Coin.   That  cash was  used  to buy  gold without

documentation;  the  gold  was  then   resold  to  legitimate

companies  in exchange  for checks  recorded as  payments for

gold  sales.  Some of the cash  was also used in the ordinary

operations of  the Saccoccia Coin Shop,  a heavily cash-based

enterprise.

     At the  Los Angeles end, the gold  sent to International

Metal was sold, and the proceeds were wired back to the Trend

account  at Citizens  Bank.   Cash received  by International

Metal was used to  purchase gold covertly, the gold  was then

sold,  and the proceeds were also wired to the Trend account.

Thus,  the bulk of  the cash that  Saccoccia sent out  of New

York eventually ended  up in the  Trend account at  Citizens.

Citizens  Bank  closed  the  Trend  account  in  April  1991.

Thereafter,  cash was  still  transported from  New York  and

"smurf" employees in  Rhode Island  still obtained  cashier's

checks  from  various banks,  but  the  checks were  sent  to

International Metal and Clinton Import/Export in Los Angeles.

                             -7-                                         -7-

     Donna Saccoccia assisted her  husband in most aspects of

the  operation, relayed  his instructions  to the  others and

wired funds  abroad to Colombian  banks.  Hurley  and Anthony

DeMarco  picked  up  cash  from  couriers  in  New  York  and

transported it  to Rhode Island.   Hurley, Anthony  and Carlo

DeMarco,  Kenneth  and  James Saccoccio,  Cirella  and  Pizzo

received  the cash  deliveries in  Rhode Island,  counted the

money, and separated it into  packets of smaller amounts  for

transport to  local banks.   Anthony  DeMarco  and James  and

Kenneth Saccoccio bought the bulk of the cashier's checks.

     A  staggering  amount   of  money  moved   through  this

laundering operation.  Between March  1, 1990, and August 22,

1991, Stephen  or Donna Saccoccia wired over  $136 million to

foreign bank  accounts primarily  in Colombia; more  than $97

million  of this amount was  wired from the  Trend account in

Citizens Bank jointly controlled by Donna and Stephen.  Apart

from the $136 million, substantial sums were  retained by the

Saccoccias and their employees as compensation.

     All eight  appellants were convicted of RICO conspiracy.

All but Carlo DeMarco and Pizzo were convicted of substantive

offenses.     After   post-trial  motions,   appellants  were

sentenced in May 1993,  and forfeiture judgments against each

appellant  were  entered  pursuant  to  the  RICO  forfeiture

statute, 18  U.S.C.   1963, and in some cases under the money

laundering forfeiture statute.  18 U.S.C.   982.  Appellants'

                             -8-                                         -8-

substantive  convictions  (in addition  to  RICO conspiracy),

their sentences,and their forfeiture amountsare listed below:

 Name        Substantive         Sentence    Forfeiture
             conviction                      amount
 Donna       13 counts of money  14 yrs., 2  $136,344,231.86
 Saccoccia   laundering (18      yrs.
             U.S.C.   1956),     supervised
             and 47 counts of    release
             unlawful
             transactions ( 
             1957).

 Vincent     1 count             18 yrs., 3  $136,344,231.86
 Hurley      structuring (31     yrs.
             U.S.C.   5324(3)),  supervised
             and 1 count of      release
             interstate travel
             in aid of
             racketeering (18
             U.S.C.   1952).

 James       15 counts of        10 yrs., 3  $37,456,100.79
 Saccoccio   structuring.        yrs.
                                 supervised
                                 release
 Kenneth     14 counts of        12 yrs., 3  $37,456,100.79
 Saccoccio   structuring.        yrs.
                                 supervised
                                 release

 Stanley     1 count of          9 yrs., 2   $37,456,100.79
 Cirella     structuring.        yrs.
                                 supervised
                                 release

 Anthony     5 counts of filing  7 yrs., 3   $136,344,231.86
 DeMarco     false currency      yrs.
             transaction         supervised
             reports (31 U.S.C.  release
               5324(2)); 2
             counts of
             structuring.
 Carlo       No substantive      6.5 yrs.,   $3,927,357.55
 DeMarco     conviction.         2 yrs.
                                 supervised
                                 release

                             -9-                                         -9-

 Stephen     No substantive      8.5 yrs.,   $37,456,100.79
 Pizzo       conviction.         3 yrs.
                                 supervised
                                 release

     These appeals followed.

                     II.  THE RICO ISSUES                                 II.  THE RICO ISSUES

     The   RICO  conspiracy  offense  charged  in  this  case

required the  government to prove an  agreement by appellants

"to conduct  or participate  .  . .  in the  conduct of  [an]

enterprise's  affairs  through  a  pattern   of  racketeering

activity";  and the  pattern  alleged in  this case  required

proof of  two or  more criminal acts  by an  appellant (e.g.,                                                                        

money laundering or structuring).  See 18  U.S.C.    1961(1),                                                  

1962(c), (d).  Appellants  here challenge the indictment, the

instructions and the evidence relating to RICO.

                    A. The RICO Indictment                                A. The RICO Indictment                                                      

     The RICO conspiracy count  alleged the formal requisites

of the  offense including  the assertion that  each appellant

agreed to commit  at least two racketeering acts;  but it did

not specify which predicate  acts each appellant committed or

agreed  to commit.  Hurley,  Cirella, Pizzo and Carlo DeMarco

argue  that  this  lack  of  specificity  is   fatal  to  the

indictment  because  a  sufficient  indictment  must  "fairly

inform[ ]  a defendant  of the charge  against which  he must

defend . . . ."   Hamling v. United States, 418 U.S. 87,  117                                                      

(1974).

                             -10-                                         -10-

     In count I,  the indictment  identified the  enterprise,

its  precise method  of operation,  the  role played  by each

appellant,  and the nature of the predicate acts charged.  In

appended  lists  specifically  referenced  in  count  I,  the

indictment  also  set  forth  thousands  of  individual  bank

transactions and  wire transfers.   What was lacking  was any

identification of  the particular  transactions in  which the

four complaining appellants  were involved, since they  acted

mainly  as counters  and subdividers  of money  deposited and

transferred by others.

     But  if  a defendant  were  charged  with conspiring  to

distribute drugs, it would  surely be enough to show  that he

had acted as a packer in the drug-making "factory" during the

period in which  a series of identified  shipments were made.

The government might  never know  which particular  shipments

had been  packed  by  the defendant;  but  his  agreement  to

participate  in distributing multiple  shipments could fairly

be inferred.  The same principle applies in this case.  There

is, we note,  no indication  that appellants  were misled  or

left  in  ignorance about  what  the  government intended  to

prove.

     United States v. Winter, 663 F.2d 1120 (1st Cir.  1981),                                        

cert. denied, 460 U.S. 1011  (1983), relied on by appellants,                        

is not in point.  In that case we held that the indictment of

two defendants  failed because "a RICO  conspiracy count must

                             -11-                                         -11-

charge  as a minimum that each defendant agreed to commit two

or more specified predicate crimes."  Id. at 1136.  In Winter                                                                         

the  indictment did not charge even in the most general terms

that certain  defendants had  agreed to commit  two predicate

acts.  Here,  the indictment did so charge, and Winter is not                                                                  

in point.  

                             -12-                                         -12-

      B. The RICO Instructions: "Conduct or Participate"                  B. The RICO Instructions: "Conduct or Participate"                                                                   

     The gravamen of the underlying offense is "to conduct or

participate, directly  or indirectly, in the  conduct of [an]

enterprise's  affairs"  through  a  pattern  of  racketeering

activity.  18 U.S.C.    1962(c).  In Reves v. Ernst  & Young,                                                                        

113  S. Ct. 1163, 1172 (1993),  the Supreme Court interpreted

the words "conduct or participate" and held that they require

the   defendant's  "participat[ion]   in  the   operation  or

management of the enterprise itself."  Reves involved a civil                                                        

RICO suit against an  outside accounting firm hired  to audit

the  books of  an allegedly  corrupt enterprise.   Construing

Reves, we  held in United  States v. Oreto, 37  F.3d 739, 750                                                      

(1st Cir. 1994), cert.  denied, 115 S. Ct. 1161  (1995), that                                          

insider employees who are  "plainly integral to carrying out"

the racketeering activities fit within section 1962(c).

     Here,  appellants  claim   that  the  district   court's

instruction on  the meaning  of "conduct or  participate" was

erroneous in light of Reves.  No objection to the instruction                                       

was made at trial,  so we review only for "plain error," Fed.

R.  Crim. P. 52(b), which requires appellants to show that an

error was made, the error was clear or obvious, and the error

resulted in prejudice--that  is, it affected the  defendant's

substantial rights.  United States v. Olano, 113 S. Ct. 1770,                                                       

1777-78  (1993).  Even then, an appeals court need not notice

the  error unless  it caused  "a miscarriage  of  justice" or

                             -13-                                         -13-

undermined "the fairness,  integrity or public reputation  of

judicial proceedings."  Id. at 1778-79.                                       

     The instruction in this  case was similar to the  one we

upheld  in Oreto.   37  F.3d at  750.   The difference--which                            

appellants  deem  crucial--is  that  the   Oreto  instruction                                                            

encompassed  defendants who  perform  acts  "necessary to  or

helpful  in the  operation  of the  enterprise," whereas  the

instruction in this  case encompassed defendants who  perform

acts  "related   to   the  operation   of  the   enterprise."

Appellants argue that the court's language embraced precisely

the view that Reves rejected: "that almost any involvement in                               

the  affairs of  an  enterprise [satisfies]  the 'conduct  or

participate' requirement."  Reves, 113 S. Ct. at 1169.                                             

     In the abstract, the  relatedness reference might pose a

problem if a defendant were arguably an outsider, such as the

independent  auditor  in   Reves.    But  in  this  case  the                                            

government's  version  of  the  evidence   placed  appellants

squarely in the  role of  employees of the  enterprise.   The

jury's verdict shows that  the jury accepted that  version of

events,  making the  alleged  ambiguity  in the  instructions

harmless.   To  the  extent that  appellants are  challenging

Oreto's reading of Reves,  Oreto is the law of  this circuit.                                            

See United  States v. De Jongh, 937 F.2d 1, 6 (1st Cir. 1991)                                          

(newly constituted  panels bound by prior  panel decisions in

point).  

                             -14-                                         -14-

                             -15-                                         -15-

            C.  The RICO Instructions:  Knowledge                        C.  The RICO Instructions:  Knowledge                                                             

     Appellants  complain about two  aspects of  the district

court's instructions on knowledge.  First, they challenge the

use  of a  general  "willful blindness"  instruction and  the

court's refusal  to instruct the jury  that willful blindness

did not apply  to the RICO conspiracy  count.  They say  that

one cannot simultaneously be  willfully blind to a conspiracy

and also intend and agree to join the conspiracy.

     The  district judge  first  instructed the  jury on  the

substantive counts.  He  then gave a detailed  explanation of

the RICO conspiracy count, including the requirement that the

government  prove both "an intent to agree" and "an intent to

commit the  substantive offenses that are the  objects of the

conspiracy."  The  judge told  the jury that  they could  not

infer knowledge of  the conspiracy from negligence,  mistake,

or  ignorance; instead, the  defendant must  act "voluntarily

and intentionally."   After lengthy instructions  on the RICO

count, the judge moved on to more general propositions.  Only

then did he give the "willful blindness" instruction:

     In  deciding whether  a Defendant  acted knowingly,
     you may infer that the Defendant had knowledge of a
     fact if  you find  that the  Defendant deliberately
     closed his  eyes  to a  fact that  would have  been
     obvious to him.

     The  willful blindness instruction  appears to have been

aimed at  the "knowing" requirements  of substantive  counts.

E.g.,  18 U.S.C.   1956  (money laundering).  Appellants have                

                             -16-                                         -16-

given  us  no reason  to think  that  it diluted  the express

"intent"  requirement for  the  conspiracy count.   Here  the

trial  judge  adequately  guarded  against  that  risk   with

cautionary  instructions stressing  that the  defendants must

have joined the conspiracy  intentionally, see United  States                                                                         

v. Brandon, 17 F.3d 409, 451-54 (1st Cir.), cert. denied, 115                                                                    

S. Ct. 80 (1994), and  we see no way that the jury could have

convicted without finding deliberate agreement.

     Second,  appellants  object   to  the  district  court's

refusal  of  their  request  for  an  instruction  that  each

appellant  had to know of the existence and general nature of

the enterprise.  When this request was made after the charge,

it was  entangled with other requests and  the district court

may not  have focused on the  request or may have  thought it

had in substance been given.  Although nothing in the statute

explicitly requires such knowledge, there is  some precedent,

including  a  comment  from  this  court,  suggesting  it  is

appropriate.  See, e.g., Brandon, 17 F.3d at 428; 2 L.  Sand,                                            

J.  Siffert,  W. Loughlin  &  S. Reiss,  Modern  Federal Jury                                                                         

Instructions   52.04 at 52-39 & comment (1995).                        

     We think that  in substance the jury  was told, although

somewhat indirectly,  that appellants had to be  aware of the

enterprise and  its general character  in order to  be guilty

under the RICO conspiracy charge.  The court  instructed that

the  first element  that  the jury  had to  find  was that  a

                             -17-                                         -17-

conspiracy existed "to conduct  or participate in the affairs

of an enterprise through a pattern of racketeering activity."

The court subsequently told the jury that the government must

also prove  "that the  defendant knew the  conspiracy existed

and knew of its unlawful purpose."

     Perhaps in theory one might imagine a defendant who knew

of  and joined in a  conspiracy to conduct  an enterprise but

did not know  the nature  of the enterprise.   In this  case,

however,  the government's  evidence  showed that  appellants

knowingly engaged  in structuring transactions  on an ongoing

basis  within the  framework of Stephen  Saccoccia's business

venture.  Given the  evidence accepted by the jury,  there is

no doubt that appellants  knew what they were doing  and knew

they  were doing  it within  the framework  of the  Saccoccia

organization.  If  the instruction deviated from  perfection,

the deviation was assuredly harmless.

  D.  The RICO Instructions: Single or Multiple Conspiracies              D.  The RICO Instructions: Single or Multiple Conspiracies                                                                        

     At trial,  the government  offered  evidence of  out-of-

court statements by several  persons whom it characterized as

unindicted  co-conspirators.   The  most  important were  two

regional  managers  of  rival  drug  cartels  each  of  which

supplied  money  to  be  laundered   by  Stephen  Saccoccia's

organization.  The district  court admitted the hearsay under

the  co-conspirator exception,  Fed.  R. Evid.  801(d)(2)(E),

pursuant  to United States v.  Petrozziello, 548 F.2d 20 (1st                                                       

                             -18-                                         -18-

Cir. 1977).  The court found that the regional managers were,

more probably  than not, members of  the Saccoccia conspiracy

and  rendered a  final Petrozziello  ruling at  the close  of                                               

evidence.

     Appellants  say first  that the  two drug  ring managers

could not conceivably be members of the same  conspiracy with

each other  because the  rings were  rivals.  The  government

responds that the hearsay exception does not require that the

conspiracy used to support  the hearsay evidence be the  same

as that charged, see  United States v. Dworken, 855  F.2d 12,                                                          

24 (1st Cir. 1988), and that at the very least that each drug

dealer  necessarily  conspired  with   the  members  of   the

Saccoccia organization.  Whether  the government's premise of

separate  conspiracies  is sound  or  squares  with what  the

district court found is not evident from its brief.  

     Nevertheless,  appellants--who bear the burden on appeal

of showing error in the Petrozziello finding--make no serious                                                

effort to show that the two drug dealers could not have  been

part of the same conspiracy; their  alleged rivalry is hardly

conclusive  because   it  is  not  necessary   that  all  co-

conspirators know of each other's existence, Brandon, 17 F.3d                                                                

at 428.  Whether a conspiracy's customers are also members of

the conspiracy is a fact-based question, see United States v.                                                                      

Moran,  984 F.2d 1299, 1303  (1st Cir. 1993),  and once again                 

                             -19-                                         -19-

appellants  make  no effort  to muster  the evidence  on this

issue, or even to argue it.

     Alternatively, appellants argue that the court should at

least  have  given  a  multiple  conspiracy  instruction,  an

argument reinforced--although  perhaps only superficially--by

the government's  defense of  the hearsay declarations.   The

government  says that this issue  was not raised  in a timely

fashion  and that there was  no factual basis  for a multiple

conspiracy instruction.   In declining to give such a charge,

the trial judge rested on both of these grounds and found, in

addition,  that the proposed  multiple conspiracy instruction

was itself deficient.

     The district  court could  be  sustained on  any one  of

these  three  grounds  but  we  think  that  untimeliness  is

sufficient, United  States v. Akers,  987 F.2d 507,  513 (8th                                               

Cir.  1993); Yoffe v. United  States, 153 F.2d  570, 576 (1st                                                

Cir. 1946), and add  two further points.  First,  the request

for such an instruction  was not made until after  government

counsel  had   completed  his  closing  argument,  making  it

impossible for  him  to  address  the  jury  on  this  point.

Second, the core of  the government's case tended to  show an

overarching conspiracy; and appellants make  little effort in

their brief to show that multiple conspiracies were a serious

possibility.

               E.  Sufficiency of the Evidence                           E.  Sufficiency of the Evidence                                                          

                             -20-                                         -20-

     In  reviewing sufficiency  claims, we  normally consider

the evidence "in the light most favorable to the prosecution"

and then  ask whether  the evidence  "would allow  a rational

jury  to  determine  beyond   a  reasonable  doubt  that  the

defendants were  guilty as charged."   United States  v. Mena                                                                         

Robles,  4 F.3d 1026, 1031 (1st Cir. 1993), cert. denied, 114                                                                    

S. Ct. 1550  (1994).   Although appellants deny  that any  of

them  "directed"  the  enterprise,  we  rejected  this  legal

premise in Oreto, holding  that an employee can "conduct"  or                            

"participate" in the conduct  of an enterprise by  playing an

integral role  in its operation.  37 F.3d at 750.  By Oreto's                                                                       

test, a rational jury could convict each appellant.

     Donna  Saccoccia relayed  her husband's  instructions to

other appellants  on numerous occasions, helped  count money,

and personally authorized the wire transfer of more  than $38

million  from the  Trend  account to  foreign bank  accounts.

Hurley  and Anthony  DeMarco received  and counted  the large

cash  deliveries in New York and helped transport the cash to

Rhode  Island.    James  and Kenneth  Saccoccio  and  Anthony

DeMarco did most of the legwork involved in money laundering,

exchanging millions  of dollars in cash  for cashier's checks

at  various banks.  Carlo  DeMarco travelled to  New York and

Connecticut to transport the  cash; Cirella and Stephen Pizzo

received and counted money at the coin shop.

                             -21-                                         -21-

     Four appellants  argue that apart from  their low levels

of responsibility,  the  evidence was  insufficient  to  show

knowledge on  their part that the  Saccoccia organization was

engaged in money laundering or that the money being laundered

was  derived  from  narcotics.   These  claims  are  made  by

Cirella, Pizzo  and James and  Kenneth Saccoccio in  order to

defeat the showing of predicate acts available to the jury to

underpin  their RICO convictions.   Each of the  four says or

implies that he was  unaware of money laundering but  working

for what he understood to be a legitimate business.

     The jury was entitled to find that these four appellants

knew  that they  were engaged  in unlawful  money laundering.

Stephen  Saccoccia discussed  with Cirella  and Pizzo,  among

others, how to avoid police  detection; and Pizzo and Cirella

discussed "washing .  . .  the money" and  means of  avoiding

jail.  James and  Kenneth Saccoccio were involved in  so many

deposits   and  manipulative   subdividings  of   funds  that

laundering was  the only plausible explanation.   Further, in

one  instance (July  10,  1990), discussing  the division  of

$54,000  into  packages  of  $9,000 for  deposit,  James  and

Kenneth   Saccoccio   conducted   the  following   (recorded)

conversation with Izzi:

          James:    54, I can't do  that.  He wants me  to do
                    $9,000 at every bank, that's stupid!
                    (voices fade out)

          James:    KENNY, you want me to do 9 at every bank?

                             -22-                                         -22-

          Kenneth:  (unintelligible) $54,000 that's the way I
                    been  doing  it.   Use  VOGUE,  do VOGUE,
                    (unintelligible).

          Izzi:     Not all of  it, do a couple  of TRENDS if
                    you could.

     As for the  drug-based origins of  the cash, the  direct

evidence of  knowledge among  the underlings is  much thinner

since none  of the  conspirators were directly  involved with

the narcotics sales.  Kenneth Saccoccio is an exception since

he was recorded,  while counting cash at  Trend, referring to

it  as "drug  money";  and in  one  conversation with  Pizzo,

Cirella  said something  that the  jury might  have  taken as

referring to the  drug origins of the proceeds.   In the case

of  James Saccoccio,  the  imputation of  knowledge of  drugs

rests  on the vast sums involved in the laundering and James'

close association with Kenneth.

     There are plenty of cash-generating businesses but among

those that require the illicit laundering of funds, the  drug

business  is notorious  and preeminent.   In  this case,  the

evidence showed  that narcotics were  the source of  the cash

and  that this fact was  well known to  Stephen Saccoccia and

Kenneth  Saccoccio, among others.   We think  that a rational

jury  could  conclude  that James  too  knew  of  the money's

origins, either from  the size and  continuing nature of  the

deliveries, or  from  being told  that  the money  came  from

drugs; and Cirella and Pizzo are a fortiori cases.                                                           

                             -23-                                         -23-

           III.  CURRENCY TRANSACTION REPORT ISSUES                       III.  CURRENCY TRANSACTION REPORT ISSUES

     The Bank  Secrecy Act requires domestic  banks to report

any  transactions involving  more  than $10,000  in cash,  31

U.S.C.    5313; 31 C.F.R.   103.   The statute also prohibits

customers  from providing  false  information  for  a  bank's

report.    31 U.S.C.    5324(2).1    Further, under  the 1986

amendments, "[n]o person shall for the purpose of evading the

reporting  requirements of [the Act or its regulations] . . .

(3)  structure or assist in structuring . . . any transaction

with one or  more domestic  financial institutions."   Id.                                                                         

5324.  The most  common method of "structuring" is  to divide

sums of cash into  amounts that are either under  the $10,000

reporting threshold or into amounts that are larger but still

less likely to attract attention.

     Structuring is a criminal act, 31 U.S.C.    5322(a), and

a violator is subject to double  the fine and sentence if  he

or she structures while violating  another federal law or  as

part  of a  pattern of  crime.   Id.    5322(b).   Appellants                                                

Hurley,  James   and  Kenneth  Saccoccio,  and  Cirella  were

convicted  of  structuring under  31  U.S.C.     5324(3)  and

                                                    

     1In late 1992,  Congress recodified sections 5324(1)-(3)
as  sections 5324(a)(1)-(3) without  substantive change, Pub.
L. 102-550,   525(a),  106 Stat. 3672, 4064 (Oct.  28, 1992).
For simplicity,  we refer to the  earlier codification, under
which   appellants  were   indicted  and   convicted,  unless
otherwise noted.

                             -24-                                         -24-

5322(b),  and  now  challenge  their convictions  on  several

grounds.

            A.  Due Process and Self-Incrimination                        A.  Due Process and Self-Incrimination                                                              

     Appellants  first contend that the reporting requirement

violates  the Fifth  Amendment by  requiring them  to provide

incriminating information to the government about themselves.

The Supreme Court has  not directly decided this issue  as to

bank customers,  see California Bankers Ass'n  v. Shultz, 416                                                                    

U.S. 21, 73 (1974),  but every circuit to consider  the claim

has rejected it on one of several alternative grounds.  E.g.,                                                                        

United States v. Camarena, 973 F.2d 427, 428 (5th Cir. 1992);                                     

United States v. Mickens, 926 F.2d 1323, 1331 (2d Cir. 1991),                                    

cert. denied, 502 U.S. 1060 (1992); United States v. Hoyland,                                                                        

914 F.2d 1125, 1130 (9th Cir. 1990).

     In our  complex society, individuals are  called upon to

provide information to the government on  countless occasions

and under a great variety  of circumstances.  Where  Congress

has framed  a disclosure  requirement  narrowly focused  upon

criminal conduct,  the Supreme  Court has on  occasion struck

down such statutes.   Haynes  v. United States,  390 U.S.  85                                                          

(1968);  Marchetti  v. United  States,  390  U.S. 39  (1968);                                                 

Albertson v.  Subversive Activities Control Bd.,  382 U.S. 70                                                           

(1965).   But where the  conduct is not  inherently criminal,

the Court  has upheld the  statutes even where  the reporting

could  in due course lead  the government to uncover criminal

                             -25-                                         -25-

conduct.  California  v. Byers, 402  U.S. 424 (1971);  United                                                                         

States v. Sullivan, 274 U.S. 259 (1927).                              

     Byers, the most recent  of the cases on point,  upheld a                      

California hit  and run law that  required motorists involved

in  an accident to halt and provide their names and addresses

to authorities.   Needless to  say, a fair  portion of  those

involved in  such accidents may be  identifying themselves in

situations that could result in  criminal jeopardy.  But  the

Court  found that  the  report  required  was  not  itself  a

confession of criminal conduct, and that the law was directed

to all auto  drivers in the state rather than  a more limited

group "inherently  suspect of  criminal activities."   Byers,                                                                        

402 U.S. at 430 (quoting Albertson, 382 U.S. at 79).                                              

     Of  course, a  witness  may invoke  the Fifth  Amendment

based on  fairly remote risks, see In  re Kave, 760 F.2d 343,                                                          

354 (1st Cir.  1985), but reporting  statutes play a  central

role in  the administration of government  (e.g., taxes), and                                                            

the jurisprudence that governs  them has followed a different

course.   And although  the 1986 structuring  amendments were

aimed  at money laundering, see Ratzlaf v. United States, 114                                                                    

S. Ct.  655, 660-61 n.11  (1994), they reinforce  a reporting

statute--the Bank Secrecy Act--that has larger aims including

tax and regulatory concerns.   Many of the reports  are filed

by legitimate cash-oriented businesses and the report  itself

                             -26-                                         -26-

is not inherently more incriminating than the accident report

upheld in Byers.                           

     Anthony DeMarco makes  a different constitutional attack

on the statute.  He was convicted of five counts of willfully

"caus[ing] or attempt[ing] to  cause" a bank to file  a false

report.  31  U.S.C.    5324(2).   The bank  report, based  on

information that  the teller secures from  the customer, asks

"on  whose  behalf"  the  transaction   is  being  conducted.

Anthony DeMarco told bank  tellers that the transactions were

being conducted on  his own  behalf but  the evidence  showed

that   they  were  being  conducted  for  Stephen  Saccoccia.

Anthony DeMarco claims that the "on whose behalf" language is

unconstitutionally vague.

     Due  process  requires  that  criminal  statutes  define

offenses with sufficient clarity  that an ordinary person can

understand what  conduct is prohibited.   Kolender v. Lawson,                                                                        

461 U.S. 352, 357 (1983).  The  "on whose behalf" language is

reasonably clear  and, on the present  facts, plainly pointed

to Stephen Saccoccia.   The cases  DeMarco cites all  involve

prior versions  of the  reporting form, which  used different

language.  E.g., United States v. Murphy, 809 F.2d 1427, 1430                                                    

(9th Cir.  1987) ("for whose account").   The current version

of the form was promulgated to remedy this ambiguity.  United                                                                         

States v. Belcher, 927 F.2d 1182, 1186-88 (11th  Cir.), cert.                                                                         

denied, 502 U.S. 856 (1991).                  

                             -27-                                         -27-

                B.  Instructions: Willfulness                            B.  Instructions: Willfulness                                                         

     Appellants next  argue that the district  court erred in

instructing  the  jury on  willfulness  as  an element  in  a

structuring violation.  Last year, the Supreme Court rejected

the  majority  view  of the  circuits  and  held  that for  a

structuring conviction a defendant must know that what  he is

doing  is  illegal.   Ratzlaf,  114  S.  Ct. at  658.2    The                                         

district court's instruction, given before  Ratzlaf, told the                                                               

jury that, in addition to knowledge, willfulness was required

and continued:

     An  act is done willfully if its done knowingly and
     with an intent to do something the law forbids.  It
     requires  something more  than  mere negligence  or
     mistake.  It requires  proof that a Defendant acted
     with   the  purpose   of   either   disobeying   or
     disregarding the law.

     No objection was made to this  instruction, so we review

for plain error.  This case does not present the conundrum of

a failure to object followed by a wholly unexpected change of

law;  one month before the trial  in our case, this court had

an en banc  argument to consider the  scienter requirement in                      

the structuring  statute.  See  United States v.  Aversa, 984                                                                    

F.2d 493  (1st Cir.  1993) (en banc)  (anticipating Ratzlaf's                                                                       

                                                    

     2Following  the Supreme  Court's decision in  Ratzlaf v.                                                                      
United  States, Congress  deleted  the statutory  willfulness                          
requirement for structuring offenses.   31 U.S.C.    5322(a),
(b),  5324(c); Pub. L. 103-325,    411, 108  Stat. 2160, 2253
(Sept.  23, 1994); see H.R.  Conf. Rep. No.  652, 103d Cong.,                                  
1st Sess. 147  (1994).   This recent change  does not  affect
appellants' appeals. 

                             -28-                                         -28-

result), vacated, 114 S. Ct. 873 (1994).  In United States v.                                                                      

Marder, we  recently applied  the plain error  standard to  a                  

pre-Ratzlaf instruction, 48  F.3d 564, 572 &  n.5 (1st Cir.),                       

cert. denied, 115  S. Ct. 1441  (1995), as have  a number  of                        

circuits.   E.g., United States v. Retos, 25 F.3d 1220, 1228-                                                    

32 (3d Cir. 1994).

     It  is not certain that the district court erred at all.

Aversa held  that "reckless  disregard" of the  law satisfied                  

the willfulness requirement of  the structuring statute.  984

F.2d at 502.  The Supreme Court in Ratzlaf referred to Aversa                                                                         

as a  case requiring knowledge, 114 S. Ct. at 657 n.1; and it

cited with approval,  id. at 659, another  First Circuit case                                     

in which  we agreed that a  jury could "infer  knowledge if a

defendant  consciously avoided  learning about  the reporting

requirements."   United States v. Bank  of New England, N.A.,                                                                        

821  F.2d 844,  855 (1st  Cir.), cert.  denied, 484  U.S. 943                                                          

(1987).

     Ratzlaf  did  not  formulate  any  precise  instruction.                        

Should the Supreme  Court address the  issue again, it  might

insist on actual knowledge and nothing less.  But "disobey or

disregard" is part of  a standard instruction on willfulness.

See  1 L.  Sand, supra,    3A.01 at  3A-18.   See also United                                                                         

States  v. Oreira, 29 F.3d 185, 188 (5th Cir. 1994) ("disobey                             

or disregard" accords with Ratzlaf).  Further we  are dealing                                              

at this point with nuances in  language, and state of mind is

                             -29-                                         -29-

usually based  on inference  rather than on  direct evidence.

The instruction in  this case,  if error at  all, is  neither

plain nor the cause of a miscarriage of justice. 

                         C.  Count 67                                     C.  Count 67                                                 

     Hurley and Cirella were  convicted of structuring  while

violating  another federal  law or  as part  of a  pattern of

illegal activity  involving more  than $100,000 within  a 12-

month period.  31 U.S.C.    5322(b), 5324(3).  The indictment

charged that they, together with James and Kenneth Saccoccio,

structured a set  of six  bank deposits of  $8,000 to  $9,000

each in several  different bank accounts on October  2, 1990.

The indictment said:

     [T]he    defendants    structured,   assisted    in
     structuring and  attempted to structure  and assist
     in  structuring  the  transaction  by   dividing  a
     quantity of currency in  excess of $10,000 into two
     or more portions  and using those smaller  portions
     to purchase cashiers checks or other instruments in
     amounts under  $10,000  at two  or  more  financial
     institutions on the same day . . . .

     The evidence at  trial showed that  on October 2,  1990,

Izzi told Hurley and Cirella to give him $35,000 in $10 bills

and later in the day to give Kenneth Saccoccio $30,000 in $20

bills.   Bank records showed  that after the conversation and

later  that   day   Kenneth   Saccoccio   made   two   $9,000

transactions.  The jury convicted Hurley and Cirella on count

67, and on appeal they raise a bevy of arguments.

     The first argument is  based on the fact that  the trial

judge,   without   objection,   instructed  the   jury   that

                             -30-                                         -30-

structuring can occur either  by dividing a sum  over $10,000

into deposits under  that figure or by dividing  the original

sum  into  amounts  that  are over  $10,000  but  reduce  the

reportable amount.   Appellants read the  indictment language

as limiting  the offense  to the  "under $10,000"  theory and

argue that  the "over $10,000"  theory permitted the  jury to

convict on  a different theory of  the offense, impermissibly

causing  a constructive  amendment of  the indictment.   See,                                                                        

e.g.,  United States v. Atisha,  804 F.2d 920,  927 (6th Cir.                                          

1986), cert. denied, 479 U.S. 1067 (1987).                               

     The  apparent strength of the argument is that the taped

evidence showed  these two appellants being  told to assemble

amounts  over  $10,000  and the  "over  $10,000"  instruction

appears  to  dovetail with  this  evidence.   But  the  "over

$10,000" instruction was a general one, describing one method

of  structuring, and  had nothing  in particular  to  do with

count 67.    Further, the  "over  $10,000" theory  fit  those

instances  (involving DeMarco,  Kenneth and  James Saccoccio)

where  a deposit occurred that was over $10,000 but less than

the  original  sum.   On the  other  hand, the  only deposits

alleged in relationship to count 67 were under $10,000. 

     Thus, reading the instructions in  relation to evidence,

we  think   that  the  jury   had  to  understand   that  the

government's case  on count 67  amounted to this:  Hurley and

Cirella, to facilitate specified unreported deposits of under

                             -31-                                         -31-

$10,000 on October 2,  provided larger sums (as  directed) in

aid of and with the expectation that they would be subdivided

into  amounts  under  $10,000   to  avoid  reports  and  then

deposited,  as in  fact they  were.   The practice  of giving

general instructions in multiple count cases, and letting the

jury sort  out their application  according to the  facts, is

common and permissible.       Given  this  interpretation  of

what  happened, we have  no reason to  consider whether there

would  have  been  a  constructive amendment  rather  than  a

variance if the jury  had been instructed to apply  the "over

$10,000"  theory to  count 67.   See  generally 3  C. Wright,                                                           

Federal Practice and  Procedure    516, at 26  (2d ed.  1982)                                           

(describing distinction  as "shadowy").  We  do consider, but

reject, appellants' claim that the evidence was inadequate to

connect their  delivery of $30,000 to  Kenneth Saccoccio with

his  later deposits of amounts  under $10,000 that  day.  The

timing made the connection a permissible inference.

     In a  different attack,  appellants argue that  count 67

was  facially defective  because  it alleged,  but failed  to

specify, the  other federal law concurrently  violated or the

pattern of illegal activity involving over $100,000 within 12

months.   This additional allegation was not  needed to prove

the violation but was needed  to trigger the enhanced penalty

provided  by  section 5322(b).    Appellants  rely on  United                                                                         

States v.  Hajecate, 683  F.2d 894,  901-02 (5th Cir.  1982),                               

                             -32-                                         -32-

cert. denied, 461  U.S. 927 (1983),  where the Fifth  Circuit                        

overturned  a structuring conviction  because the structuring

count did not specify the other illegal act or pattern.

     Here, count 67 did incorporate by cross reference the 22

introductory  paragraphs of  count  1  where  the  government

described the  smurfing operation  in detail,  identified the

role  of each appellant, and noted that large volumes of cash

were  involved.   Hurley  and Cirella  had  to know  that the

pattern of illegal activity alleged by the government was the

vast smurfing enterprise of  which count 67 was but  a single

example.   Cross  references are permissible  in indictments.

United States v. Yefsky,  994 F.2d 885, 894 (1st  Cir. 1993).                                   

There is  no showing that either  appellant was prejudicially

misled.

                       D. Counts 54-68                                   D. Counts 54-68                                                  

     Kenneth and James Saccoccio make a more promising attack

on their  own  convictions for  structuring.   They say  that

there is insufficient evidence  that they knew structuring to

be  illegal,  as Ratzlaf  required, and  that they  were thus                                    

entitled to judgments  of acquittal.  In Ratzlaf  itself, the                                                            

dissent contended  that the majority's  knowledge requirement

would  frustrate  the   statute;  the   majority  said   that

reasonable  inferences could  be drawn.   114  S. Ct.  at 663

n.19, 669-70.  Our case presents just this issue.

                             -33-                                         -33-

     There is  no direct evidence that  either appellant knew

that structuring was a crime.  At the same time, the evidence

permitted the jury to conclude that both knew that drug money

was involved; that both knew that the break-downs of the cash

were designed to  disguise proceeds; and that  both were paid

in proportion  to  the  deposits  they made.    In  addition,

Kenneth Saccoccio  made a recorded statement  indicating that

he knew that his  own activity was criminal; and  given their

common  role and  association a  jury could  reasonably infer

that James had the same level of apprehension.3

     We   think  that  the  thrust  of  Ratzlaf's  wilfulness                                                           

requirement is  met if  persons engaged in  depositing broken

down amounts  are generally  conscious that  their laundering

operation  is illegal, even if  they do not  know the precise

requirements of the law.  This circuit in Aversa was the only                                                            

one  to anticipate Ratzlaf and  we are fully sympathetic with                                      

its aims.   But those  aims were  to screen  out persons  who

structured  transactions to  disguise  amounts in  situations

where the actor might reasonably have no idea that the course

of conduct was unlawful.  See Ratzlaf, 114  S. Ct. at 660-61;                                                 

Aversa, 984 F.2d at 499-500.                   

                                                    

     3After hearing  that  Hurley had  encountered  a  police
roadblock,  Kenneth Saccoccio  said, "Imagine  if we  went by
yesterday," referring to a day (July 2, 1990) on which he had
engaged in various structuring transactions.

                             -34-                                         -34-

     Here, there is ample evidence as  to Kenneth, and enough

as to James, to persuade us that a reasonable jury could find

that both knew that their own activities were unlawful.  This

is not countered, as  their brief suggests, by the  fact that

they generally gave their  names and identifying  information

when  requested by  banks: couriers  in their  position could

reasonably think  that an  individual deposit  standing alone

would not appear irregular, while remaining aware that anyone

with a full knowledge of their activities would condemn them.

     Ratzlaf dealt  with an abstract jury  instruction in yes                        

or no terms; and in  its wake, courts and juries must  try to

answer  more concrete questions of how much is enough.  Where

a defendant's  structuring is genuinely innocent  of criminal

intent, we think  that under Ratzlaf a  judgment of acquittal                                                

is proper  no  matter  how  unattractive the  context.    Cf.                                                                         

Aversa, 984 F.2d at 499-500.  But where the context is itself                  

saturated with  consciousness of illegality, we  do not think

that  Ratzlaf requires the jury to ignore it in assessing the                         

defendant's state of mind.

               IV.  MISCELLANEOUS TRIAL ISSUES                           IV.  MISCELLANEOUS TRIAL ISSUES

          A.  Donna Saccoccia's Continuance Request                      A.  Donna Saccoccia's Continuance Request                                                               

     After  contesting  extradition,   Donna  Saccoccia   was

returned  by Switzerland  to the  United States,  arriving on

July  15,  1992,  and  was  arraigned  on  that  date.    The

government  turned over  the bulk  of its  discovery  in late

                             -35-                                         -35-

July.     In  September,  her  counsel   requested  a  60-day

continuance,  he was instead  granted 30 days,  and trial was

set to begin on November 2.

     Ten days before  trial Donna Saccoccia's  attorney asked

for  another continuance, which was denied.  As a result, her

team of lawyers had  just over 100 days after  arraignment to

prepare  for  her  trial.   Pointing  to  the  length of  the

government  investigation,  the  number  of charges  and  the

quantity of  evidence (over  1600 hours of  surveillance tape

and  10,000 pages  of  financial documents),  Donna Saccoccia

claims  that  the  denial   of  the  second  continuance  was

prejudicial error.

     Although the government  asserts that Donna  Saccoccia's

counsel  were   able  to   prepare  during   the  extradition

proceedings, this is at  least open to dispute.   Still, many

of the issues were common to  all of the defendants, so  that

Donna Saccoccia benefited from the work of her co-defendants'

counsel,  who  had  eight  months  to  prepare,  examine  the

government's  tapes and  documents,  search  for  exculpatory

evidence and  do  research.    Although  a  few  issues  were

peculiar to Donna Saccoccia, the common issues bulked large.

     Given the broad discretion  enjoyed by trial judges, see                                                                         

United States v. Lussier,  929 F.2d 25, 27 (1st  Cir. 1991)--                                    

especially  in  the  complex  task  of  organizing  a  multi-

defendant  trial--we  have  no  hesitance  in  upholding  the

                             -36-                                         -36-

district court's denial  of a second  continuance.  Her  lead

counsel  appears  to have  performed  ably  and  there is  no

indication  of prejudice.    The time  allowed was  generally

adequate see United States v. Waldman, 579 F.2d 649 (1st Cir.                                                 

1978),  and the  cases  overturning convictions  for lack  of

preparation time  involve more  severe circumstances.   E.g.,                                                                        

United States v. Gallo,  763 F.2d 1504 (6th Cir.  1985) (RICO                                  

count added eleven days before trial), cert. denied, 475 U.S.                                                               

1017 (1986).

                             -37-                                         -37-

            B.  Carlo DeMarco's Severance Request                        B.  Carlo DeMarco's Severance Request                                                             

     Carlo DeMarco, an employee of Stephen Saccoccia for only

about three months, was convicted  of RICO conspiracy but not

charged  with any  substantive offense.   Midway  through the

trial he moved  for a  severance on the  ground that  Anthony

DeMarco, his  brother and co-defendant, would  testify on his

behalf in a separate  trial.  Carlo offered the  affidavit of

his counsel that Anthony would testify (along with a few less

important facts)  that Carlo  "was not  to  be told  anything

except that he was  working for a gold dealer."  The district

court held that the motion was untimely and without merit.

     In  United States v. Drougas,  748 F.2d 8,  19 (1st Cir.                                             

1984), we held that to  show an abuse of discretion  in these

circumstances,  a  defendant  must show  that  the  proffered

testimony is genuinely  necessary, exculpatory,  and will  in

fact be forthcoming  in a severed trial.  It is doubtful that

the affidavit  from counsel satisfied this  requirement.  See                                                                         

United States  v. Perkins, 926  F.2d 1271, 1280-81  (1st Cir.                                     

1991).   In all events,  Fed. R. Crim.  P. 12(b)(5) specifies

that  motions to  sever must  be  made where  feasible before

trial.   Defense counsel's claim  that he had  not previously

had  a  chance  to  consult adequately  with  his  co-defense

counsel is manifestly lame.

                             -38-                                         -38-

         C.  Minimization of Electronic Surveillance                     C.  Minimization of Electronic Surveillance                                                                

     Cirella, Hurley  and Anthony  DeMarco moved at  trial to

suppress the  government's recordings made  by telephone taps

and listening devices installed  in Trend and Saccoccia Coin.

They charged the government failed to comply with 18 U.S.C.  

2518(5), which requires that  surveillance shall be conducted

"in  such  a   way  as  to   minimize  the  interception   of

communications  not otherwise  subject to  interception under

this chapter . . . ."  We uphold the trial judge's  denial of

the  suppression  motion  without  reaching  the  question of

whether the remedy for a violation would be suppression.  See                                                                         

Scott  v. United  States, 436  U.S. 128,  135-36 n.10  (1978)                                    

(raising but not deciding the issue).

     Scott  made  clear  that  the statute  does  not  forbid                      

interception  of non-pertinent  conversations but  requires a

reasonable effort  to minimize such interceptions.   436 U.S.

at  137-40.    Here,  the government  described  the  agents'

directives  to turn  off monitoring equipment  for irrelevant

conversations;  it supplied  statistics  showing  that  about

three-quarters of  the time  that the agents  turned off  the

monitoring device,  they did so because  the conversation was

deemed non-pertinent; and it  pointed to regular reports made

to the  district court, and  to ongoing contacts  between the

agents and  the prosecutors sometimes  involving guidance  on

                             -39-                                         -39-

monitoring.   See United States v. Angiulo, 847 F.2d 956, 979                                                      

(1st Cir.), cert. denied, 488 U.S. 928 (1988).                                    

     The   Saccoccia   enterprise   was  a   widespread   and

complicated  operation  in  which  the  illegal  conduct  was

deliberately   disguised   by   the    company's   legitimate

activities.   The  conspirators  employed  code phrases  that

mimicked industry  terminology and  used code names  for each

other, banks  and  clients.   Many of  the participants  were

related by  blood  or marriage,  and incriminating  exchanges

were often  interspersed with  personal conversation.   It is

hard to see how the  agents could have done more than  make a

good-faith determination to turn off recording devices when a

conversation   was  seemingly  unrelated  to  the  laundering

operation.

     Here,  as in United States  v. Uribe, 890  F.2d 554, 558                                                     

(1st Cir.  1989),  "[d]efendants [have]  offered no  evidence

tending to show, or  even to suggest, a pattern  of listening

to  calls  after  it   became  clear  that  the  calls   were

innocuous."    A so-called  survey  conducted by  the  son of

Hurley's lawyer  purported to show that  a substantial number

of non-pertinent conversations were  recorded; but the survey

was  flawed by  his  subjective criteria  of pertinence  (for

example,  the son classified  conversation regarding  gold as

non-pertinent even  though the Saccoccia  employees regularly

employed  gold  industry  words  as code  phrases  for  money

                             -40-                                         -40-

laundering   transactions).    The  district  court  properly

disregarded the study.

                        D.  Count 143                                                 

     Count 143 charged Hurley with a Travel Act violation for

transporting $248,000  on a specified  date from New  York to

Rhode Island, to promote specified unlawful activity, namely,

structuring  and money  laundering.   Hurley admits  that the

indictment  charged  the  first   two  requisites--interstate

travel and intent to promote an unlawful activity.  18 U.S.C.

  1952.   But, he says,  there is no allegation  that (in the

statutory phrase) he  "thereafter" performed or  attempted an

act to further the unlawful activity.  Id.                                                      

     This  is a legitimate argument.   But we  think that the

quoted statutory phrase must be read in light of its apparent

purpose: to screen out interstate travel by a  racketeer who,

however  malign  his  purpose,  ultimately  does  nothing  to

advance the illegal activity.  Here, Hurley's  transportation

of the money from New York to Rhode Island was a central part

of the ongoing laundering operation.  The particular trip was

not only interstate travel but also comprised--"thereafter"--

the delivery of  funds for laundering.   Accord United States                                                                         

v.  Brown, 770  F.2d  768,  772  (9th Cir.)  (importation  of                     

heroin), cert. denied, 474 U.S. 1036 (1985).                                 

     Given our reading of the "thereafter" language, there is

thus  no  need   to  consider  whether  (as  claimed  by  the

                             -41-                                         -41-

government) the general  descriptions of Hurley's  activities

(incorporated in  count 143  by reference to  count 1)  could

independently  supply a  subsequent act.   We  also think  it

unnecessary  to discuss  Hurley's argument that  the evidence

was  insufficient  to  show   that  he  participated  in  the

particular  trip   which  unquestionably  occurred.     While

Hurley's  involvement depended  on inferences  from different

pieces of  evidence,  the jury  was  entitled to  draw  those

inferences.

           E.  Donna Saccoccia's Mental Competence                       E.  Donna Saccoccia's Mental Competence                                                              

     At Donna Saccoccia's rearraignment on July 23, 1992, her

trial counsel made  and then abandoned a  suggestion that she

be examined professionally in  relation to her current mental

condition.  The  trial proceeded with no  further request for

such an examination  or suggestion  of incompetency,  until--

about six  months  after the  trial--the  presentence  report

alluded  to  a  possible  sentence  reduction  for diminished

mental  capacity.    The  defense then  retained  a  clinical

psychologist who  examined Donna Saccoccia and concluded that

she  was mentally  incompetent  and had  been throughout  the

trial.  

     Two days before sentencing, trial counsel filed a motion

seeking a  competency hearing, which is  required where there

is  "reasonable  cause"  to   believe  that  a  defendant  is

"mentally  incompetent to  the extent  that he  is  unable to

                             -42-                                         -42-

understand  the  nature and  consequences of  the proceedings

against him or to assist properly in his defense."  18 U.S.C.

   4241(a).    In   a  two-day  preliminary  proceeding,  the

psychologist testified  that  Donna  Saccoccia  was  able  to

understand the proceedings  but opined that she  did not have

the ability to assist  counsel because of depression, anxiety

and passivity.   The district court  found that a  full-scale

competency hearing  was not required and  Donna Saccoccia now

appeals that decision.  

     This is a close issue.  The fact that a reputable expert

gives  his opinion does not resolve the matter, even if there

is  no countervailing expert evidence on the other side.  See                                                                         

Figueroa-Vazquez  v. United  States, 718  F.2d 511,  512 (1st                                               

Cir.  1983).   But here  the expert  appears to  have made  a

substantial  examination and  his concerns--although  not his

specific  conclusions--have  a  degree  of  support in  trial

counsel's  comment  at  the  arraignment  and  the   concerns

expressed in  the presentence  report.  For  obvious reasons,

competency  claims  are  not   subject  to  ordinary   waiver

doctrine.  Pate v. Robinson, 383 U.S. 375, 384 (1966).                                       

     On the other  hand, the focus of  the incompetency claim

in this  case is upon Donna Saccoccia's  ability or inability

to assist in her defense.  The trial judge had some basis for

doubting whether  the psychologist understood  the issues  in

the  case  well  enough to  make  a  judgment,  but far  more

                             -43-                                         -43-

important is the  silence of  defense counsel  on this  point

during  the trial.  An  experienced trial lawyer  ought to be

the  first  to notice  a lack  of  cooperation or  ability to

assist so severe as to raise competency questions.  There was

no complaint  from trial counsel  until after trial  when the

presentence  report  reawakened  counsel's  interest  in  the

matter.

     Neither  at  the preliminary  competency hearing  nor on

appeal  has counsel  been  able  to  point  to  any  specific

problems  with Donna  Saccoccia's  assistance  during  trial.

This  is not  a conclusive  objection  since (in  theory) the

impairment  might  prevent  counsel  from  ever  learning  of

information  helpful  to  the defense;  but  the  generalized

character  of the  claim  weakens its  force.   The  district

judge,  who  presided  over  the trial  and  the  preliminary

hearing,  is entitled to some  latitude in making judgment on

the need for a full-scale competency hearing.   United States                                                                         

v. Garrett, 903 F.2d 1105, 1116 (7th Cir.), cert. denied, 498                                                                    

U.S.  905  (1990).   Having reviewed  the transcript  of that

hearing, we sustain the district court's ruling.

                    V.  SENTENCING ISSUES                                V.  SENTENCING ISSUES

                   A.  Ex Post Facto Claim                               A.  Ex Post Facto Claim                                                      

     Under the RICO sentencing guidelines, the district judge

properly   employed  the   money   laundering  guideline   in

sentencing appellants on the RICO conspiracy count.  U.S.S.G.

                             -44-                                         -44-

  2E1.1.   The money  laundering guideline in  effect at  the

time of sentencing increased a defendant's base offense level

for money laundering  by three levels if  the defendant "knew

or  believed" that  the laundered money  was the  proceeds of

narcotics sales.   Id.   2S1.1(b)(1).   That provision became                                  

effective  on  November  1, 1991;  previously,  the  increase

applied only if the defendant "knew" that the money came from

narcotics.  

     In  a claim  not  raised at  sentencing, appellants  now

argue that the district  court erred by applying the  new and

broader guideline,  because (they say) the  last actual money

laundering  offense occurred  in  April 1991  before the  new

guideline  took effect.   See United  States v.  Cousens, 942                                                                    

F.2d 800, 801 n.1  (1st Cir. 1991).  The  government responds

that  the RICO  conspiracy  itself continued  at least  until

November 1991, asserting that no ex post facto problem exists                                                          

where the crime continues  after the effective date of  a new

guideline sentence.  E.g.,  United States v. David, 940  F.2d                                                              

722,  739  (1st Cir.),  cert.  denied, 502  U.S.  989 (1991).                                                 

David can arguably  be distinguished, but the issue  need not                 

be decided here.  

     The  new guideline  language was  intended to  apply the

enhancement to  cases in which  a defendant "knew"  that drug

trafficking was involved, but the knowledge turned out  to be

mistaken because (for example) the operation was a government

                             -45-                                         -45-

sting and no real narcotics were involved.  See U.S.S.G. app.                                                           

C, amend.  378 (1994).    Here, the  money  was in  fact  the

proceeds  of narcotics  trafficking  so belief  and knowledge

were the same  thing.   A defendant who  merely believed  the

drug proceeds were involved would (because of the correctness

of that belief) also know that drug proceeds were involved.  

     Appellants    contend    that    the   district    court

misinterpreted  the phrase  "knew  or believed"  to allow  an

increase based on a  showing that appellants merely suspected

or should have known  that drug money was involved.   We have

examined  the transcript  of the  sentencing and  reject this

conjecture.   In some cases,  an appellant was  shown to have

direct knowledge, and in  others, knowledge was inferred from

circumstances; but in each  case a fair reading of  the trial

court's  remarks  show that  the  judge  determined that  the

appellant knew the source of the laundered funds.  

     Pizzo and James Saccoccio assert that even  if the court

did  not  misunderstand   the  standard,  the   evidence  was

inadequate to show  that they knew  that the laundered  money

was  the proceeds of narcotic sales.  As explained earlier in

the opinion, the evidence on this point was sufficient.  Even

apart  from Pizzo's  disputed  reference to  "the coke,"  the

volume of funds, the duration, the geographic source, the use

of  small  bills and  other  circumstances  made it  entirely

                             -46-                                         -46-

reasonable  to  infer   that  direct   participants  in   the

enterprise knew that the funds were derived from drugs.  

                 B.  Other Sentencing Errors                             B.  Other Sentencing Errors                                                        

     The offense level for money laundering offenses is keyed

to the value of the laundered funds.  U.S.S.G.   2S1.1(b)(2).

Appellants contend  that in  various respects  the sentencing

court  erred in  determining the  value of  the funds  and in

determining the varying amounts that it found each individual

appellant    reasonably   had    foreseen.       U.S.S.G.    

1B1.3(a)(1)(B).  These are largely factual issues, reviewable

only for clear error.  United States v. LaCroix, 28 F.3d 223,                                                           

231  (1st Cir. 1994).  We  have examined each of these claims

of  error and  think that the  district court's  findings are

supportable,  and  that  none   involves  any  issue  of  law

requiring discussion.

     Something  closer to an issue of law is presented by the

district   court's  determination  that   Carlo  DeMarco  was

entitled  to a  two-level  reduction as  a minor  participant

rather  than   to  the  four-level  decrease   as  a  minimal

participant.  See U.S.S.G.   3B1.2.  The issue arises because                             

DeMarco  participated  for only  a  few  months in  the  RICO

conspiracy and was held responsible for only $3.9 million  of

the  $136 million conspiracy.  But  as to that segment of the

conspiracy,  the  court found  that  the  range of  DeMarco's

                             -47-                                         -47-

activities   made  him   a  minor   rather  than   a  minimal

participant.

     On appeal  DeMarco argues that  he was entitled  to have

his role determined in  light of the entire conspiracy.   The

government  argues  that his  role  should  be measured  only

against the  foreseeable conduct for  which he has  been held

responsible.   No  case law  discussing this  issue  has been

cited.  But we think that common sense permitted the district

judge  to  determine  that  DeMarco--who  participated  quite

actively in several roles  over a significant period  and was

involved with a substantial  amount of laundered funds--was a

minor and not a minimal participant.

                    VI.  FORFEITURE ISSUES                                VI.  FORFEITURE ISSUES

     Between January  1990 and April 1991,  Stephen and Donna

Saccoccia  wired  $136,344,231.86  to foreign  bank  accounts

apparently controlled  by Colombian  drug suppliers.   In the

indictment,  the  government  took  the  position  that  each

appellant was  jointly and  severally liable for  this amount

under one of RICO's  several forfeiture provisions, 18 U.S.C.

  1963(a)(3).    This  subsection  requires  a  defendant  to

forfeit  "any property  constituting,  or  derived from,  any

proceeds which the  person obtained, directly or  indirectly,

from racketeering activity . . . ."  Id.  By special verdict,                                                    

the  jury imposed such a forfeiture in this amount on Hurley,

                             -48-                                         -48-

the other appellants having waived a jury trial on forfeiture

issues.4  

     The district  court imposed separate  forfeitures on the

other appellants.   United States v.  Saccoccia, 823 F.  Supp                                                           

994  (D.R.I.  1993).   The  court  held that  proceeds  under

section 1963(a)(3)  included laundered  funds obtained  by an

appellant even  though later passed along  to the Colombians,

and that each appellant was responsible for funds foreseeably

obtained  by other  co-conspirators.   The  court found  that

Hurley, Stephen and Donna Saccoccia, and Anthony DeMarco were

aware of most or all aspects of the conspiracy and liable for

the  full amount;  that the  Saccoccio brothers,  Cirella and

Pizzo  were aware  mainly of the  Rhode Island  operation and

therefore  liable  only  for  the   $37,456,100.79  laundered

through  Trend and  Saccoccia Coin;  and that  Carlo DeMarco,

active  only   from   August  through   November  1991,   was

responsible  for  $3,927,357.55  that  he  had  deposited  or

otherwise known about.

     After appellants filed notices of appeal, the government

filed a  motion seeking  forfeiture of substitute  assets, 18

U.S.C.    982(b), 1963(m); following various proceedings, the

                                                    

     4The jury  also imposed a separate  forfeiture on Hurley
of $52,800  under the money laundering provision, 18 U.S.C.  
982, in connection with a  reporting violation.  Neither this
nor  other section  982  forfeitures imposed  on three  other
appellants  by the  district  judge have  been challenged  on
appeal except  on grounds identical to  those discussed below
in connection with the RICO forfeitures.

                             -49-                                         -49-

district court ultimately  determined that  because the  $136

million had  been transferred  out of the  jurisdiction, each

appellant  was liable to pay  the amounts in  question out of

any  other assets  of  that  appellant.   Both  the  original

forfeiture orders  and their  extension to substitute  assets

are the subject of a number of attacks in this case.

                A.  "Proceeds . . . Obtained"                            A.  "Proceeds . . . Obtained"

     The opening  question is whether the  $136 million wired

to the  Colombians constituted, at least as to the appellants

who handled or controlled these funds before they were wired,

"any property  constituting, or  derived  from, any  proceeds

which  the person  obtained,  directly  or  indirectly,  from

racketeering activity .  . . in  violation of section  1962."

18  U.S.C.    1963(a)(3).   Appellants argue  that "proceeds"

means net  profits, see United  States v.  Masters, 924  F.2d                                                              

1362, 1369-70 (7th Cir.) (semble), cert. denied, 500 U.S. 919                                                           

(1991), in which case $136 million vastly overstates the 5 to

15 percent commission  apparently retained by  the Saccoccias

and the  (presumably smaller)  amounts passed along  to other

appellants.   Alternatively, appellants contend that  none of

the $137  million could fairly  be regarded as  "obtained" by

them  since  it   represents  amounts   transmitted  by   the

Saccoccias to the drug owners themselves.

     Section 1963(a)(3)  was added by Congress  to other RICO

forfeiture  provisions in  1984, and its  legislative history

                             -50-                                         -50-

explains without qualification that "the  term `proceeds' has

been used in lieu of the term `profits' in order to alleviate

the  unreasonable burden  on  the government  of proving  net

profits."  S. Rep. No. 225, 98th Cong., 2d Sess.  199 (1984).

In Russello v. United States, 464 U.S. 16 (1983), the Supreme                                        

Court made clear its desire for generous construction  of the

RICO forfeiture  provisions, in  line with  Congress' unusual

command that  RICO (although  a criminal statute)  be broadly

interpreted.  See id.  at 27.  Given the  legislative history                                 

and Russello,  the broader definition of  "proceeds" seems to                        

us a rather easy call.

     The  point  is  borne  out  by  imagining  that  Stephen

Saccoccia  had been caught with  the $136 million  in cash or

gold just before delivering  it to the Colombians.   The cash

or gold  could surely  be described as  property representing

"proceeds"   which  Stephen  Saccoccia  had  "obtained"  from

racketeering activity  in violation of  section 1962, namely,

through  money laundering.  As  a matter of  policy, there is

every  reason why  the booty  in that  situation ought  to be

forfeit, and that Congress  would desire such a result.   See                                                                         

United States v. Lizza Indus., Inc., 775 F.2d 492, 497-99 (2d                                               

Cir. 1985), cert. denied, 475 U.S. 1082 (1986).                                    

     The  more difficult question  is whether property should

be  regarded as "obtained" by the money launderer when it has

merely been held in  custody by that individual and  has been

                             -51-                                         -51-

passed along to its true owner.  To read  "obtained" to cover

property  once held by a  defendant on behalf  of another has

the   effect--when  combined   with  the   substitute  assets

provision--of converting  the forfeiture into a  fine.  Thus,

at  first, the  temptation  is to  read  the word  "obtained"

narrowly, having  in mind the  low level  courier who  merely

transports the money and could face death if any of the funds

were diverted.

     Yet,  on  reflection,  it is  only  in  degree  that the

courier who gets a very small cut differs from intermediaries

who get  a larger one, and  from the leader of  the drug ring

who is effectively paying much of the money back to suppliers

and  servitors  of  various   kinds.    Looking  at  criminal

forfeiture under RICO  as a kind of shadow fine,  the size of

the amount transported is some measure of the  potential harm

from  the  transaction.    And  since  temporary  custody  is

certainly  enough for a possession charge in a drug case, see                                                                         

United States v. Zavala Maldanado, 23 F.3d 4, 6-8 (1st Cir.),                                             

cert. denied,  115 S. Ct. 451  (1994), it is hard  to see why                        

"obtained" should be read more narrowly.

     Finally, it is  very hard to escape  the implications of

18 U.S.C.   982(b)(2).  There, Congress has expressly  carved

out a narrow safe harbor, which protects against forfeiture a

defendant who  "acted merely  as an intermediary  who handled

but  did  not  retain  the  property"  unless  the  defendant

                             -52-                                         -52-

conducted  three  or more  separate transactions  involving a

total of $100,000  or more  in a twelve-month  period.   This

provision  indicates  that  Congress  itself  thought  that a

separate statute  was necessary  for a "passing  on" defense.

There is no counterpart safe harbor provision in RICO nor, in

view of the amounts involved, could such a provision help any

appellants in this case.

                   B.  Vicarious Liability                               B.  Vicarious Liability                                                      

     The question remains whether a defendant's forfeiture is

limited  to the  laundered funds  that the  defendant himself

obtained or  whether it  extends to funds  obtained by  other

members  of the  conspiracy.   The  district  court took  the

latter position with one  important qualification:  laundered

funds obtained  by other members  of the conspiracy  would be

attributed  only  to the  extent  that  they were  reasonably

foreseeable to  the particular defendant.   Saccoccia, 823 F.                                                                 

Supp. at 1004.  This is a sensible resolution of a very close

issue, and we follow the district court's lead.  

     The arguments  for limiting  forfeiture solely to  funds

personally obtained  by an individual defendant  are several.

The  statutory  language  speaks  of  a  violator  forfeiting

"proceeds  which  the person  obtained" by  violating section                                        

1962.  18 U.S.C.   1963(a)(3) (emphasis added).  In addition,

the  plight  of  a  defendant  who  was  merely  a  temporary

custodian of cash and passed it  on is even starker than that

                             -53-                                         -53-

of a person who never possessed the cash at all.  Thus, there

is a  respectable basis for holding  that vicarious liability

for  co-conspirator behavior  does  not exist  under  section

1963.  

     The  arguments  pointing  the   other  way  seem  to  us

stronger.     Under  established  case  law,   members  of  a

conspiracy  are  substantively  liable  for  the  foreseeable

criminal  conduct of  the  other members  of the  conspiracy.

Pinkerton v. United States,  328 U.S. 640 (1946).   Using the                                      

same  concept,  the  Sentencing  Guidelines  attribute  to  a

defendant  at  sentencing  the  foreseeable  conduct  of  co-

conspirators.  U.S.S.G.    1B1.3(a)(1)(B).  It  would be odd,

although  not impossible,  to depart  from this  principle of

attributed  conduct when  it  comes to  apply the  forfeiture

rules, which  have aspects both of  substantive liability and

of penalty.  

     It  is  largely  fortuitous  whether  an  individual co-

conspirator  happened to  possess  the laundered  funds at  a

particular point.   If conclusive  weight were  given to  who

physically handled  the money,  a low-level courier  or money

counter could  be liable  for vast  sums, while  other higher

level conspirators could  easily escape  responsibility.   So

long  as the amount handled by  others is foreseeable as to a

defendant,  the  foreseeable  amount represents  the  sounder

measure of liability.

                             -54-                                         -54-

     Finally,  we have to give  some weight to  the fact that

each  court  of appeals  that  has  addressed  the topic  has

concluded that  the forfeiture provisions  involve joint  and

several  liability.   E.g.,  Masters,  924  F.2d at  1369-70;                                                

Fleischhauer v. Feltner, 879 F.2d 1290, 1301 (6th Cir. 1989),                                   

cert.  denied,  493  U.S.   1074  (1990);  United  States  v.                                                                     

Benevento, 836 F.2d 129, 130 (2d Cir. 1988); United States v.                                                                      

Caporale,  806 F.2d  1487,  1506-09 (11th  Cir. 1986),  cert.                                                                         

denied, 482 U.S. 917 (1987).  This is a somewhat backward way                  

of  putting the  matter,  since "joint  and several"  roughly

describes the result without explaining the underlying theory

of liability.  Here, we think the theory is the familiar rule

that  a  member  of  a  conspiracy  is  responsible  for  the

foreseeable acts of other members  of the conspiracy taken in

furtherance  of the conspiracy.  Pinkerton,  328 U.S. at 646-                                                      

47; U.S.S.G.   1B1.3(a)(1)(B).

     Appellants   appear  to   think  that   their  vicarious

liability for  amounts they did not physically touch rests on

the assumption  that the Colombian drug  lords who ultimately

"obtained" $136 million were  members of the same conspiracy.

On this premise, appellants advance  a number of arguments as

to  why  such  a conspiracy  cannot  be  made  out under  the

indictment or evidence  in this  case.  The  short answer  is

that  the  premise  is  mistaken;  individual  appellants are

liable  because  their  convicted   American  co-conspirators

                             -55-                                         -55-

obtained the funds, regardless of the  status assigned to the

Colombians.

     Nor  do  we  see  any  basis  for  the  claim  that  the

forfeiture violates  the  "excessive  fines"  clause  of  the

Eighth Amendment.   Although  the provision is  applicable to

forfeitures, see Alexander v. United States, 113 S.  Ct. 2766                                                       

(1993), holding  a defendant  liable for  an amount of  money

foreseeably laundered by himself and  his own co-conspirators

is  quite  rational  based  on  a  proportionality  analysis.

Harmelin v. Michigan, 501 U.S. 957 (1991).  In this case none                                

of the appellants was  separately fined, so we can  leave for

another day forfeitures imposed on top of separate fines.

     We appreciate the fact that a formidable penalty can  be

inflicted  when  one  disallows  a  passing-on  defense  then

imposes vicarious  liability for the foreseeable  acts of co-

conspirators.   The government  can collect its  $136 million

only once but, subject  to that cap, it can collect  from any

appellant so much of  that amount as was foreseeable  to that

appellant.  But there  is no reason to think that this result

is  unattractive   to  Congress,  which  requested   a  broad

construction of RICO, or to the Supreme Court, which followed

this policy in Russello.                                   

                    C.  Substituted Assets                                C.  Substituted Assets                                                      

     The indictment  in this case  sought forfeitures against

each  of the  appellants  of approximately  $140 million  and

                             -56-                                         -56-

expressly  invoked  18 U.S.C.     1963(m).   Section  1963(m)

provides  that if property subject to forfeit cannot be found

or  has been  transferred  then "the  court  shall order  the

forfeiture of any other  property of the defendant up  to the

value  of"  the property  subject to  forfeit.   See  also 18                                                                      

U.S.C.     982(b)  (similar  provision  in  money  laundering

statute incorporated from 21 U.S.C.   853(p)).  In this case,

the  original  jury  verdicts  contain   a  determination  of

forfeiture only as to Hurley; forfeiture findings against the

other appellants were made  thereafter by the district court,

as earlier described.  

     Appellants   filed   notices   of  appeal   from   their

convictions in  May and  June 1993.   On July  16, 1993,  the

government  moved   in  the  district  court   to  amend  the

forfeiture provisions of  its judgments  to substitute  other

property of the  appellants for the $137 million in laundered

funds.  After a hearing, the court granted these motions.  On

appeal, appellants  argue  that  the  district  court  lacked

jurisdiction  to  enter  those  orders  because  appeals  had

already been taken.

     This  claim rests on the "general rule" that "entry of a

notice of  appeal divests the district  court of jurisdiction

to adjudicate  any matters  related to  the appeal."   United                                                                         

States v. Distasio, 820 F.2d 20, 23 (1st Cir. 1987).  But the                              

rule is not absolute, for even  after the appeal is filed the

                             -57-                                         -57-

district  court  retains  authority  to  decide  matters  not

inconsistent  with the pendency of the appeal.  See Spound v.                                                                      

Mohasco  Indus., Inc.  534  F.2d 404,  411  (1st Cir.)  cert.                                                                         

denied,  429  U.S. 886  (1976).   A  district court  may, for                  

example, determine  attorneys' fees after an  appeal has been

taken or act in aid of  execution of a judgment that has been

appealed but not  stayed.   See In re  Nineteen Appeals,  982                                                                   

F.2d 603, 609 n.10 (1st  Cir. 1992); International Paper  Co.                                                                         

v. Whitson, 595 F.2d 559, 561-62 (10th Cir.  1979).  We think                      

that  the  substitution  of  assets orders  fit  within  this

general category.

     Criminal forfeiture orders are  something of a  mongrel.

The  initial  forfeiture is  sought  in  the indictment  and,

absent  a  waiver of  jury trial,  is  specified in  the jury

verdict.   See Fed.  R.  Crim. P.  7(c)(2); 31(e).   But  the                          

statute  says that an order substituting assets is to be made

by "the court."   18 U.S.C.    1963(m).   The implication  is

that  such an order may commonly be entered after the initial

forfeiture has been determined.  Indeed, the government might

not even know  that substitution is necessary until  it seeks

to take possession  of the property specified  in the initial

forfeiture order. 

     Under  these circumstances,  we  see no  reason why  the

taking  of the  appeal  should divest  the district  court of

authority to enter  an order forfeiting  substitute property.

                             -58-                                         -58-

Appellants do not provide any reason to think that this would

interfere   with,  or  contradict,   the  court  of  appeals'

consideration of  the original  judgment of a  conviction and

sentence, including the  initial forfeiture order.   Avoiding

such  interference and  inconsistency is  the purpose  of the

general rule  barring district  court proceedings  during the

pendency of an appeal.  Venen v. Sweet, 758 F.2d 117, 121 (3d                                                  

Cir. 1985).  There  is no reason to  extend this ban  further

than its own rationale.  

     Of  course,  the  substitute  assets order,  if  one  is

eventually  made, may give rise to new issues for appeal, but                                                  

a  new  appeal  can  be   taken  directly  from  this  order.

Similarly, a decision  of the appeals  court on the  original

conviction could undermine the substitute assets order (e.g.,                                                                        

by  overturning  the   conviction  itself   or  the   initial

forfeiture), but a substitute assets order can then be undone

or overturned.  After all, determination of counsel fees in a

section 1983 case presents  the same problem and is  resolved

in  precisely  this  manner.   See,  e.g.,  Casa Marie  Hogar                                                                         

Geriatrico,  Inc. v.  Rivera-Santos,  38 F.3d  615 (1st  Cir.                                               

1994) (separate appeal of counsel fees subsequent to original

judgment on the merits).

     Appellants' other attack on the substitute assets orders

is that those orders  countervail the double jeopardy clause,

U.S. Const. amend. V, and principles of fundamental fairness.

                             -59-                                         -59-

Appellants'  basic  argument   is  that  the  original   RICO

forfeiture   orders  were  limited   to  forfeitures  of  the

laundered monies and that  the orders extending forfeiture to

substitute assets constituted either a second prosecution for

the same  offense or  multiple punishments for  that offense.

See North Carolina v.  Pearce, 395 U.S. 711, 717  (1969); see                                                                         

also  Witte v. United States, 63 U.S.L.W. 4576 (U.S. June 14,                                        

1995).

     We found no case law directly in point but see no reason

in principle  why the  substitute assets provision  should be

regarded either  as a  second prosecution or  as a  forbidden

multiple  punishment.   The fact  that the  substitute assets

order  may  be  entered  at  some  time  after  the  original

conviction does  not make it  a second prosecution,  any more

than  sentencing  after conviction  is a  second prosecution.

The substitution order is  entered in the original proceeding

as  one of  a number  of steps,  primarily relating  to post-

conviction sanctions,  that are  known to the  defendant from

the outset.

     As   for  the   claim   of   multiple  punishment,   the

Constitution  does not  prevent  multiple  sanctions for  one

offense  where  the sanctions  are  specified  in advance  by

Congress   and  imposed  in   reasonable  proximity   to  the

conviction:   a  fine  and imprisonment  is a  common federal                                      

sentence.  The situations  in which later increased penalties

                             -60-                                         -60-

have been condemned as  multiple punishments are quite remote

from  this case and involve aggravating elements that are not

even arguably present here.  Arizona v. Rumsey, 467 U.S. 203,                                                          

209-12 (1984)  (death sentence);  Pearce, 395 U.S.  at 723-26                                                    

(penalty for appeal).

                       VII.  CONCLUSION                                   VII.  CONCLUSION

     A number  of the remaining arguments  made by appellants

have  been addressed by  the court in  the decision affirming

Stephen Saccoccia's  conviction  and need  not  be  discussed

again.  These  include attacks on  certain references to  the

Colombians,  on  the  admission  of dog  sniff  evidence,  on

testimony by  Agent Shedd,  and on  tape excerpts  claimed to

refer  to   cocaine  and   drug  money.     Similarly,  Donna

Saccoccia's claims relating to extradition, to the extent not

waived,  are in  substance covered  by the  earlier opinion's

discussion   of   Stephen  Saccoccia's   counterpart  claims.

Several  additional  arguments  (e.g.,   Kenneth  Saccoccio's                                                 

"theory of the defense" instruction) have been considered but

deemed not to require separate treatment.

     The  charges  in this  case  involved  a  web of  multi-

paragraph statutes  with intricate  provisions that  the jury

had  to  apply to  numerous  transactions  involving multiple

defendants and occurring over  a considerable period of time.

In these  circumstances, we have  reviewed appellants' claims

not only as individually  presented, but also with an  eye to

                             -61-                                         -61-

making  certain  that no  innocent  person  has been  wrongly

enmeshed  in criminal  proceedings.   We  are satisfied  that

while several  debatable issues  have been raised  on appeal,

there was no prejudicial error and that the verdict  returned

by the jury was a just one.

     Affirmed.                         

                             -62-                                         -62-